Case 20-02045-GLT               Doc 35   Filed 07/01/20 Entered 07/01/20 15:51:28       Desc Main
                                         Document     Page 1 of 2

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                               )
                                                      )
 CYRILLA, MICHAEL C.                                  )   Case No. 18-20017-GLT
                                                      )   Adversary No. 20-02045GLT
                            Debtor,                   )   Chapter 7
                                                      )
 Paul M. Schreiber,                                   )   Doc. No.
                                                      )
                            Movant                    )
                                                      )
          v.                                          )
 Rosemary C. Crawford, Trustee,                       )
 Joseph and Pamela Eritano, and Rorus                 )   Adversary Related to Doc. No. 33, 34
 Revocable Living Trust, Alan Smith,                  )
 Mark Costello, Michael Cyrilla,                      )   Hearing Date: N/A
                                                      )
                            Respondents.              )

                                  THE TRUSTEE’S STATUS REPORT

        AND NOW, comes the Trustee, Rosemary C. Crawford, by and through her counsel,

Crawford Mc Donald, LLC, and files this Objection to the Motion to Disqualify Bid and Include

Lift, as follows:

        1.       The Debtor converted to Chapter 7 on or about August 26, 2019, and Rosemary

                 C. Crawford was duly appointed and qualified as Trustee.

        2.       On or about May 28, 2020, an Order approving sale of real estate located at 519

                 Thorn Run Road, Moon Twp., PA (the “Property”) to Paul Schreiber (“Mr.

                 Schreiber”) and Lora Schreiber, husband and wife, (the “Sale Order”) was entered

                 by the Court after a sale hearing.

        3.       Closing on the building occurred on July 1, 2020, with sums paid by Paul

                 Schreiber, the successful bidder.

        4.       The Trustee visited the site on June 29, 2020 and June 30, 2020, to follow up on

                 allegations made at the June 26, 2020 Hearing. On both dates, there were no


Trustee Cyrilla Status Report
Case 20-02045-GLT               Doc 35   Filed 07/01/20 Entered 07/01/20 15:51:28          Desc Main
                                         Document     Page 2 of 2

                 visible signs of business being conducted on the Property, and the property was

                 secure at that time with new locks. See attached photos marked as Exhibit “A”.

        5.       The Trustee observed that the lift is bolted to the floor, however, there is no ditch

                 or other apparatus as stated at the June 26, 2020 Hearing. It does not appear to be

                 a fixture based on the law the Court cited at the June 26, 2020 Hearing. See

                 attached photos marked as Exhibit “B”. With that said, the Trustee will file a

                 follow-up motion requesting a $7,200.00 credit to Mr. Schreiber in order to

                 resolve his concerns, noting that ambiguity regarding the lift could result in

                 continuing litigation costs, which could exceed the $7,200 credit, particularly

                 since he paid in good faith.

        6.       The Trustee observed that there is no substantial debris located at the Property as

                 alleged at the June 26, 2020 Hearing. See attached photos marked as Exhibit

                 “C”.

                                                        Respectfully submitted,

                                                        /s/ Rosemary C. Crawford
                                                        Rosemary C. Crawford, Esq., Trustee
                                                        Crawford McDonald, LLC.
                                                        P.O. Box 355
                                                        Allison Park, PA 15101
                                                        Pa. I.D. No. 56981
                                                        (724) 443-4757
                                                        crawfordmcdonald@aol.com
Dated: July 1, 2020




Trustee Cyrilla Status Report
